                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    IN RE: Pamela S. Fowler                               BK NO. 15-04788 HWV
                                     Debtor(s)
                                                          Chapter 13
    U.S. Bank Trust National Association, as
    Trustee for Towd Point Master Funding                 Related to Claim No. 32
    Trust 2018-PM26
                                 Movant
                  vs.

    Pamela S. Fowler
                                     Debtor(s)

    Charles J. DeHart, III Esq.,
                                     Trustee

                                CERTIFICATE OF SERVICE
                           RESPONSE TO NOTICE OF FINAL CURE

    I, Brian C. Nicholas, Esq. of KML Law Group, P.C., certify that I am, and at all times hereinafter
    mentioned was, more than 18 years of age and that on December 28, 2020, I caused to be served the
    above captioned pleading, filed in the proceeding on the parties at the addresses shown below;
                                                          Attorney for Debtor(s)
    Debtor(s)                                             TAYLOR K. THOMAS, ESQUIRE
    Pamela S. Fowler                                      Becker Law Group, P.C.,
    9 Persimmon Trail                                     529 Carlisle Street
    Fairfield, PA 17320                                   Hanover, PA 17331
                                                          (VIA ECF)

                                                          Scott J. Strausbaugh , Becker and Strausbaugh,
                                                          P.C.
                                                          544 Carlisle Street
                                                          Hanover, PA 17331
                                                          (VIA ECF)

                                                          Trustee
                                                          Charles J. DeHart, III Esq.
                                                          8125 Adams Drive, Suite A
                                                          Hummelstown, PA 17036
                                                          (VIA ECF)




    Method of Service: electronic means or first class mail

    Dated: December 28, 2020

                                                               /s/

                                                               Attorney I.D.
                                                               KML Law Group, P.C.
                                                               BNY Mellon Independence Center
                                                               701 Market Street, Suite 5000
                                                               Philadelphia, PA 19106

Case 1:15-bk-04788-HWV          Doc 48-1 Filed 12/28/20 Entered 12/28/20 09:02:59                          Desc
                                Certificate of Service Page 1 of 2
Case 1:15-bk-04788-HWV   Doc 48-1 Filed 12/28/20 Entered 12/28/20 09:02:59   Desc
                         Certificate of Service Page 2 of 2
